DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 10-12 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloomberg et al. (US 2014/0197043).
Regarding claim 1, Bloomberg describes a method of measuring nitric oxide release from a material, comprising: introducing a continuous flow of a carrier gas into a sample holding chamber via a carrier gas inlet at an effective flow rate ([0011]-[0013], claim 1); introducing an amount of a nitric oxide releasing material into the sample holding chamber via a sample inlet to contact the continuous flow of the carrier gas (Id); 
Regarding claim 5, the carrier gas is introduced into the sample holding chamber through a plurality of carrier gas inlets simultaneously (Id).
Regarding claim 6, introducing the carrier gas is performed either prior to or after introducing the nitric oxide releasing material (Id).
Regarding claim 7, a first component of the nitric oxide releasing material is introduced prior to introducing the carrier gas and a second component of the nitric oxide releasing material is introduced after introducing the carrier gas (Id).
Regarding claim 8, the nitric oxide releasing material comprises a liquid, a semi-solid, a gel, or a cream (Id).
Regarding claim 10, wherein nitric oxide is either: directed toward the nitric oxide detector via either a sidestream channel or a mainstream channel; sampled from the mainstream channel and transferred to the nitric oxide detector for analysis; or sampled directly from the sample holding chamber and transferred to the nitric oxide detector for analysis (Id).
Regarding claim 12, Bloomberg describes a nitric oxide collection device, comprising: a sample holding chamber having an interior surface that is substantially inert to nitric oxide, said sample holding chamber being configured to receive a nitric oxide releasing material; a sample inlet configured to allow passage of a nitric oxide releasing material into the sample holding chamber; a carrier gas inlet in fluid 
Regarding claim 15, the sample holding chamber is defined by a single unitary structure (Id).
Regarding claim 16, the sample inlet is contiguously formed with the sample holding chamber (Id).
Regarding claim 17, the carrier gas inlet comprises a plurality of carrier gas inlets positioned relative to one another to promote homogenous mixing of the carrier gas within the sample holding chamber (Id).
Regarding claim 18, there is a diffuser positioned and configured to substantially homogenously disperse the carrier gas within the sample holding chamber (Id).
Regarding claim 19, there is an oxygen sensor configured to measure oxygen content within the sample holding chamber (Id).
Regarding claims 11 and 20, Bloomberg describes a nitric oxide measurement system, comprising: a nitric oxide collection device according claims 12; and a nitric oxide detector fluidly coupled to the nitric oxide collection device, said detector comprising a chemiluminescence detector, an electrochemical detector, a fluorescence detector, a mass spectrometer, or a combination thereof and being configured to have a limit of quantitation for nitric oxide of 10 parts per billion or less and to quantify nitric oxide at levels of at least 1000 parts per million (Id).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2, 9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloomberg.
Regarding claims 2 and 9, it is required that the effective flow rate is from about 0.025 liters per minute (L/min) to about 10 L/min and that the nitric oxide releasing material is introduced in an amount of from about 1 microliter (pl) to about 1000 milliliters (ml).
However, these are things that can be determined as a result of the ordinary experience of a skilled artisan.  Therefore, it would have been obvious to one of ordinary skill in the art to have adjusted the method in order to meet their requirements by adjusting these factors.  The ranges are therefore obvious.
Regarding claims 13 and 14, the interior surface is required to comprise an inert liner positioned to line the interior surface of the holding chamber, such that the inert liner comprises an epoxy polymer, phenol epoxy, a vinyl polymer, a rubber, polyamide-imide (PAM), an acrylic polymer, polytetrafluoroethylene, or a combination thereof.
However, it is well known that NO is a corrosive material, and selection of a known material for its known use is generally held to be obvious.  Therefore, in consideration of this, the examiner finds that it would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have selected from these materials in order to provide a non-corroding surface.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the examiner finds no evidence to support a rejection of these limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. HIXSON whose telephone number is (571)270-5027. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Adam Hixson/Primary Examiner, Art Unit 1797